Title: To James Madison from John Blair Smith, 12 June 1788
From: Smith, John Blair
To: Madison, James


Dear Sir,
Hampden Sydney. June 12. 1788.
On my return from Phila. last Summer, I wrote to your brother from Fredericksburg as you desired. As it was Sunday, I did not go to Mr. Maury’s store, but left the letter with Dr. Hall, who promised to give it to Mr. Maury, that he might send it to Orange. I informed him in that letter, that you had paid me ten pounds, ten Shills. for his son’s expences.
As the boys did not return during the summer Session, I concluded, that they had been sent to Mr. Waddels or some other convenient place; but was a little surprized at not hearing from your brother or Capt. Walker about them. Your distant situation rendered a correspondence upon the Subject more difficult. I wished to know in what manner their bedding was to be disposed of, & whether your money in my hands might be applied to Capt. Walker’s Cr. for his son’s tuition. Not having any prospect of seeing or hearing from that Gentleman soon, unless through you, I think it would be convenient for him to settle the acct. of Jacky’s tuition in this manner, & not disagreeable to you. The boys owe still for boarding & washing; but as I write this in considerable haste I am not able to send you a distinct acct. Before the Convention rises I hope to find a more convenient opportunity of doing this.
I should gladly have attended the discussion of that great question which you have before you, but a multiplicity of domestic engagements prevents me. You will have perceived how unfortunately this County is represented in Convention. Before the Constitution appeared, the minds of the people here were artfully prejudiced against it, so that all opposition at the election for delegates to consider it, (against Mr. Henry,) was in vain. That gentleman has descended to lower artifice & management upon the occasion than I thought him capable of. His gross, & scandalous misrepresentations of the New-Constitution, & the design of its enlightened authors awaken contempt & indignation. I have not been able, for my part to suppress such feelings, & have incurred thereby some popular odium. However by steady perseverance I find that the tide is turning at length. The people think more favourably of the New System, & there are some few professed Converts from their former sentiments against it. If Mr. Innes, has shewn you a Speech of Mr. Henry to his Constituents, which I sent him, you will see something of the method, which that gentleman has taken to diffuse his poison. The idea of Virginia standing independent of the other states, or forming a partial confederacy or a foreign alliance is more openly avowed by some people in this quarter, than any where else, & I am certain the sentiment originated with the old Govr. It grieves me to see such great natural talents abused to guilty purposes. He has written letters repeatedly to Kentuckey & as the people there are alarmed with an apprehension of their interests being about to be sacrificed by the Northern States; I am convinced that it has been owing to a story which I have heard Mr. H. tell, respecting the measure proposed in Congress for a perpetual relinquishment of the Navigation of the Mississipi to the Spaniards. He has found means to make some of the best people here believe, that a religious establisht. was in Contemplation under the new govt. He forgets that the Northern States are more decided friends to the voluntary support of Christian Ministers, than the author or at least, the warm abettor of the Assessment bill in this State. But I detain you too long with a disagreeable subject. I conclude, with wishing you success in your meritorious effort to establish freedom & happiness on fixed & rational principles & am, Sir, yr. hble Servt.
John B. Smith
